Case 5:16-cv-05366-TLB Document 282 Filed 02/18/20 Page 1 of 3 PagelD #: 12909

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

DAVID BROWNE, ANTONIO
CALDWELL, and LUCRETIA HALL,
on behalf of themselves and

others similarly situated PLAINTIFFS
V. CASE NO. 5:16-CV-5366
P.A.M. TRANSPORT, INC. DEFENDANT

ORDER GRANTING PRELIMINARY APPROVAL
OF COLLECTIVE AND CLASS ACTION SETTLEMENT

Before the Court are Plaintiffs’ Unopposed Motion for Preliminary Approval of the
Collective and Class Action Settlement (Doc. 279), a copy of the Executed Settlement
Agreement (Doc. 279-1), and Plaintiffs’ Memorandum Brief in Support (Doc. 280). The
Parties also appeared for a hearing on the Motion on February 18, 2020. Based on the
Court’s review of the information provided, Plaintiffs’ Motion for Preliminary Approval
(Doc. 279) is GRANTED. The Court hereby:

1. GRANTS preliminary approval of the FLSA Collective and Class Action
Settlement (“Settlement”), a copy of which appears at Doc. 279-1.

2. GRANTS preliminary approval of the Settlement, Release of Claims,
Attorneys’ Fees, Costs, and Service Payments as fair, reasonable, and adequate, subject
to further consideration when Plaintiffs file for Final Approval, after Notice to the Class
and any objections are considered.

3. ORDERS Defendant, pursuant to the Settlement at § 2.6.1, within 15
calendar days of the date the Court enters this Order, to give the Settlement Administrator

and Plaintiffs’ Counsel a list, in electronic form, containing then names, Last Known
Case 5:16-cv-05366-TLB Document 282 Filed 02/18/20 Page 2 of 3 PagelD #: 12910

Address, Last Known E-mail Addresses, Social Security Numbers, and Eligible Work
Weeks for Each Eligible Class Member (“Class List’).

4, ORDERS the Claims Administrator, pursuant to the Settlement at § 2.6.2
to, within 15 days of receipt of the Class List, mail and e-mail (where available) the Notice.

5. ORDERS that, pursuant to the Settlement at § 2.7.1, any Eligible Class
Member may opt out of the Settlement by submitting an Opt-Out Statement within 60
days of the date the Claims Administrator mails the Notice.

6. ORDERS that, pursuant to the Settlement at § 2.8.1, any Eligible Class
Member may object to the Settlement by submitting an Objection within 60 days of the
date the Claims Administrator mails the Notice.

7. ORDERS that, pursuant to the Settlement at § 2.7.1, the final date for any
Eligible Class Member to file an Opt-Out Statement or Objection is the first business day
following 60 calendar days after the Claims Administrator mailing the Notice (the “Opt-out
Period”).

8. ORDERS that, pursuant to the Settlement at §§ 2.7.2 and 2.8.1, the Claims
Administrator shall serve, on Plaintiffs’ Counsel and Defendant’s Counsel, copies of each
Opt-Out Statement and Objection received, whether timely or not, within three calendar
days of receipt.

9. ORDERS that, pursuant to the Settlement at §§ 2.7.2 and 2.8.1, the Claims
Administrator shall serve, on Plaintiffs’ Counsel and Defendant's Counsel, a final list of
all Opt-Out Statements and Objections within three calendar days of the end of the Opt-
Out Period.
Case 5:16-cv-05366-TLB Document 282 Filed 02/18/20 Page 3 of 3 PagelD #: 12911

10. ORDERS that, pursuant to the Settlement at § 2.8.3, the Parties file any
response to any filed objection no later than 14 calendar days before the Final Fairness
Hearing.

11. . ORDERS that by June 30, 2020, pursuant to § 2.10, Plaintiffs’ Counsel shall
file a Motion for Order Granting Final Approval of the Settlement.

12. ORDERS that the Court shall hold a Final Fairness Hearing to determine
whether the Settlement shall be Finally Approved on July 31st, 2020 at 1:30 p.m. in
Courtroom 509 in the United States District Court located at 35 East Mountain Street,

Fayetteville, Arkansas 72701.

  
    
 

IT IS SO ORDERED on this 18th day of February/ 4020.

   

 

IMOFHY L. BROOKS
UNITED TES DISTRICT JUDGE
